Citation Nr: 0523763	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  98-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral hearing loss, rated as 10 percent disabling before 
June 1, 1999 and as noncompensable from June 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1968 to 
April 1970 and from November 1970 to November 1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In August 
2003, the Board remanded the case for further development.  


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level VII hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
bilateral hearing loss before June 1, 1999, and a compensable 
rating from June 1, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
January 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the January 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the January 2004 VCAA letter and September 1997 statement 
of the case, the RO informed the appellant of the applicable 
laws and regulations regarding the claim, the evidence 
needed to substantiate such claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds 
that all necessary development has been accomplished.  The 
RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claim, including VA treatment records.  The 
appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  The veteran declined to 
attend a personal hearing in March 1999.  In a February 2004 
21-4142 VA Authorization Form, the veteran indicated that he 
had treatment records at the VA Medical Center in Temple, 
TX.  In an October 2004 duty to assist letter, the RO asked 
the veteran to specify the dates he received treatment at 
the Temple, Texas VAMC.  No response was received from the 
veteran.  In the May 2005 supplemental statement of the 
case, the RO informed the veteran that there were no recent 
treatment records available at the VA Medical Center in 
Temple, TX.  Neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings 
schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment in both ears.  See 38 
C.F.R. § 4.85.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999. See 64 Fed. Reg. 25202-25210 (May 11, 1999).  However, 
the Board notes that the amendments did not result in any 
substantive changes.  Essentially, the amended regulations 
incorporated some explanatory comments concerning VA's method 
of evaluating a hearing loss disorder.  But otherwise, the 
old and new regulations are identical.  See 64 Fed. Reg. 
25202 (May 11, 1999) (discussing the method of evaluating 
hearing loss based on the results of puretone audiometry 
results and the results of a controlled speech discrimination 
test and indicating that there was no proposed change in this 
method of evaluation).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  In the 
case of puretone thresholds that are 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), either Table VI or Table VIa is applied, 
whichever is more favorable. 38 C.F.R. § 4.86(a) (2004).  
Furthermore, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the more favorable of Table VI or Table VIa is applied.  38 
C.F.R. § 4.86(a) (2004).  

In a May 1985 rating decision, the veteran was granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating effective from November 30, 1984.  A 
May 1995 rating decision increased the veteran's evaluation 
for bilateral hearing loss to 10 percent effective November 
30, 1994.  A March 1999 rating decision reduced the veteran's 
evaluation for bilateral hearing loss from 10 percent to 0 
percent effective June 1, 1999.  

The veteran failed to report for a VA audiological evaluation 
scheduled in July 2003.  Thus, the Board must base its 
decision on the available evidence of record.  

On VA audiological evaluation in May 1996, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
55
70
80
LEFT
N/A
10
10
50
50

The average puretone threshold was 66 decibels in the right 
ear and 30 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 60 percent in the 
right ear and of 94 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

On VA audiological evaluation in July 1998, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
70
75
85
LEFT
N/A
10
20
55
45

The average puretone threshold was 73 decibels in the right 
ear and 33 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 72 percent in the 
right ear and of 100 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

Based on the above medical evidence, the Board concludes that 
the veteran is not entitled to an evaluation in excess of 10 
percent for bilateral hearing loss prior to June 1, 1999.  
Given that there is no medical evidence of record from June 
1, 1999, the Board cannot grant the veteran a compensable 
rating for bilateral hearing loss.  

Although the veteran in his December 1997 Form 9 Appeal 
argued that his hearing loss has interfered with his 
employment and the veteran's representative in a July 2002 
statement asked that the veteran's other service-connected 
disability be noted, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected disorder resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


